Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.1 Filed 12/01/20 Page 1 of 22 YO

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Annie Maki Case: 1:20-cv-13228
Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.
Filed: 12-01-2020 At 12:05 PM

 

(Write the full name of each plaintiff who is filing this complaint. CMP ANNIE MAKI V DONALD TRUMP ET AL (SS)
If the names of all the plaintiffs cannot fit in the space above, .

please write “see attached” in the space and attach an additional Jury Trial: [J Yes (v] No

page with the full list of names.) (check one)

Vv.

Donald J. Trump

Chad Wolf

Office of the Director of National Intelligence
Federal Bureau of Investigation

Central Intelligence Agency

Department of Justice

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Complaint for a Civil Case
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.2 Filed 12/01/20 Page 2 of 22

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Annie Maki

Street Address 628 N Walker Rd

City and County Twining, Arenac County
State and Zip Code Michigan 48766
Telephone Number 989-313-3050

E-mail Address annieLmaki@gmail.com

 

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
For an individual defendant, include the person’s job or title (if known). Attach
additional pages if needed.

Defendant No. 1

 

 

Name Donald J. Trump
Job or Title President
(if known)

Street Address [ 600 Pen ns4l VONO f Venue \) \N
City and County Washtyter

State and ZipCode DC, 2O@900

Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 2

Name Chad Wolf

Job or Title DHS Employee
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
Gf known)

 

 

 

 

 

 
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.3 Filed 12/01/20 Page 3 of 22

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Il.

Defendant No. 3

 

 

Name Office of the Director of National Intelligence
Job or Title

Gf known)

Street Address (S00 Tusens ii C Lec KR Or

 

City and County Me len
State and ZipCode _V A Lure
Telephone Number

E-mail Address
(if known)

 

 

 

 

Defendant No. 4

Name Federal Bureau of Investigation
Job or Title
if known
Stren ses F35 Pen su Won A Venus N W
City and County Was h mete re
State and Zip Code PC 205 35
Telephone Number 202 ~ 3 24- 3000

E-mail Address
(if known)

5 Ce fy Re chic

Basis for Jurisdiction

 

 

 

 

 

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[Y] Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.4 Filed 12/01/20 Page 4 of 22

MIED ProSe | (Rev 5/16) Complaint for a Civil Case

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

Article II Section I of the Constitution, Article I] Section II of the Constitution, 5
U.S.C Section 3345, 5 U.S.C Section 3346, 18 U.S.C Section 2384, 18 U.S.C Section
241, 18 U.S.C Section 242

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name)
is a citizen of the State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) ;
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

 

 

State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page
providing the same information for each additional plaintiff.)

2. The Defendant(s)

 

 

 

 

a. If the defendant is an individual
The defendant, (name) , Is a citizen of the
State of (name) . Or is a citizen of (foreign
nation)

b. If the defendant is a corporation
The defendant, (name) , is incorporated
under the laws of the State of (name) , and

 

has its principal place of business in the State of (name)

. Or is incorporated under the laws of
(foreign nation) , and has its principal place
of business in (name)

 

 

(If more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant.)

4
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.5 Filed 12/01/20 Page 5 of 22

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IH.

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes
or the amount at stake—is more than $75,000, not counting interest and costs of
court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Summary: Donald J. Trump and members of his administration including the heads of
intelligence agencies, have engaged in the weaponization of the classification system to cover
up criminal activity, have engaged in disregard for the law pertaining to the Acting Secretary of
DHS position, have engaged in Seditious Conspiracy, and have engaged in conspiracy to violate
my rights under the color of law leading to the withholding of documents that I believe I am
entitled to under FOIA. Please see attached.
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.6 Filed 12/01/20 Page 6 of 22

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are
continuing at the present time. Include the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages.

Please see attached.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: flovembe © 30 , 20 2&

f
Signature of Plaintiff (vol roe

Printed Name of Plaintiff Annie Maki

 

 

 
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.7 Filed 12/01/20 Page 7 of 22

MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

Additional Information:

Please see attached.
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.8 Filed 12/01/20 Page 8 of 22

I. The Parties to this Complaint
B. The Defendants, Contd.

Defendant No. 5

Central intelligence Agency
1000 Colonial Farm Rd
Mclean

VA 22101

Defendant No. 6

Department of Justice

950 Pennsylvania Avenue NW
Washington

DC 20530

202-514-2000
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.9 Filed 12/01/20 Page 9 of 22

Complaint Declaration of Annie Maki.

Pursuant to 28 U.S.C Section 1746, |, Annie Maki, make the following declaration.

1.

| am over the age of 21 years and | am under no legal disability, which would prevent me
from giving this declaration.

lam a united States citizen and | live at 628 N Walker Rd, Mason Township, Arenac
County, Michigan, in these United States of America.

On November 13, 2019, Chad F Wolf was designated as the Acting Secretary of
Homeland Security by President Donald J. Trump.

U.S.C § 3346 states that: (a) Except in the case of a vacancy caused by sickness, the
person serving as an acting officer as described under section 3345 may serve in the
office — (1) for no longer than 210 days beginning on the date the vacancy occurs; or (2)
subject to subsection (b), once a first or second nomination for the office is submitted to
the Senate, from the date of such nomination for the period that the nomination is
pending in the Senate. (b) (1) If the first nomination for the office is rejected by the
Senate, withdrawn, or returned to the President by the Senate, the person may

continue to serve as the acting office for no more than 210 days after the date of such
rejection, withdrawal, or return. (2) Notwithstanding paragraph (1), if a second
nomination for the office is submitted to the Senate after the rejection, withdrawal, or
return of the first nomination, the person serving as the acting officer may continue to
serve— (A) until the second nomination is confirmed; or (B) for no more than 210 days
after the second nomination is rejected, withdrawn, or returned. (c) If a vacancy occurs
during an adjournment of the Congress sine die, the 210-day period under subsection
(a) shall begin on the date that he Senate first reconvenes.

On August 14, 2020, the Government Accountability Office issued a decision pertaining
to Department of Homeland Security—Legality of Service of Acting Secretary of
Homeland Security and Service of Senior Official Performing the Duties of Deputy
Secretary of Homeland Security, finding that “Because the incorrect official assumed the
title of Acting Secretary at that time, subsequent amendments to the order of
succession made by that official were invalid and officials who assumed their positions
under such amendments, including Chad Wolf and Kenneth Cuccinelli, were named by
reference to an invalid order of succession.”

When the Government Accountability Office found that Chad Wolf’s succession and
assumption of the Acting Secretary of DHS role was never legally valid, the 210 day term
limit for a serving acting officer had already been exceeded in violation of U.S.C § 3346
(a)(1), meaning that even if his role as Acting Secretary had ever even been valid and in
compliance with the law to start with, he was illegally occupying that role in further
violation of the law in excess of the 210 day limit.

Article II Section | of the Constitution states that the President “Before he enter on the
Execution of his Office, he shall take the following Oath or Affirmation:— | do solemnly
swear (or affirm) that | will faithfully execute the Office of President of the United
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.10 Filed 12/01/20 Page 10 of 22

States, and will to the best of my Ability, preserve, protect and defend the Constitution
of the United States.”

8. Article II Section fl of the Constitution states that the President “He shall have Power, by
and with the Advice and Consent of the Senate, to make Treaties, provided two thirds of
the Senators present concur; and he shall nominate, and by and with the Advice and
Consent of the Senate, shall appoint Ambassadors, other public Ministers and Consuls,
Judges of the supreme Court, and all other Officers of the United States, whose
Appointments are not herein otherwise provided for, and which shall be established by
Law”

9. 5 U.S.C. § 3345 states that (a) If an officer of an Executive agency (including
the Executive Office of the President, and other than the Government Accountability
Office) whose appointment to office is required to be made by the President, by and
with the advice and consent of the Senate, dies, resigns, or is otherwise unable to
perform the functions and duties of the office— (1) the first assistant to the office of
such officer shall perform the functions and duties of the office temporarily in an acting
capacity subject to the time limitations of section 3346; (2) notwithstanding paragraph
(1), the President (an only the President) may direct a person who serves in an office for
which appointment is required to be made by the President, by and with the advice and
consent of the Senate, to perform the functions and duties of the vacant office
temporarily in an acting capacity subject to the time limitations of section 3346; or (3)
notwithstanding paragraph (1), the President (and only the President) may direct an
officer or employee of such Executive agency to perform the functions and duties of the
vacant office temporarily in an acting capacity, subject to the time limitations of section
3346, if—(A) during the 365-day period preceding the date of death, resignation, or
beginning of inability to serve of the applicable officer, the officer or employee serve in
a position in such agency for not less than 90 days; and (B) the rate of pay for the
position described under subparagraph (A) is equal to or greater than the minimum rate
of pay payable for a position at GS-15 of the General Schedule. (b) (1) Notwithstanding
subsection (a)(1), a person may not serve as an acting officer for an office under this
section if—(A)during the 365-day period preceding the date of the death, resignation, or
beginning of inability to serve, such person—(i) did not serve in the position of first
assistant to the office of such officer; or (ii) served in the position of first assistant to the
office of such officer for less than 90 days; and (B) the President submits a nomination
of such person to the Senate for appointment to such office. (2) Paragraph (1) shall not
apply to any person if—(A) such person is serving as the first assistant to the office of an
officer described under subsection (a); (B) the office of such first assistant is an office for
which appointment is required to be made by the President, by and with the advice and
consent of the Senate; and (C) the Senate has approved the appointment of such person
to such office. (c) (1) Notwithstanding subsection (a)(1), the President (and only the
President) may direct an officer who is nominated by the President for reappointment
for an additional term to the same office in an Executive department without a break in
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.11 Filed 12/01/20 Page 11 of 22

10.

11.

12.

13.

14.

15.
16.

17.

service, to continue to serve in that office subject to the time limitations in section 3346,
until such time as the Senate has acted to confirm or reject the nomination,
notwithstanding adjournment sine die. (2) For purposes of this section and sections
3346, 3348, 3349, 3349a, and 3349d, the expiration of a term of office is an ability to
perform the functions and duties of such office.

Chad Wolf was confirmed as Under Secretary of Homeland Security Office of Strategy,
Policy, and Plans, on November 13, 2019, the same day he was designated as Acting
Secretary of DHS. Even if the succession order had been valid, he had not served in that
position for 90 days as called for under 5 U.S.C. § 3345 (b)(1)(ii).

| presume that Donald John Trump has been aware that Chad Wolf has not been serving
legally in the role of Acting Secretary of DHS at least since the GAO rendered their
decision on August 14, 2020, and | assert that that | believe that he has a responsibility
and duty to have knowledge and awareness of this matter as well as the requirements
under 5 U.S.C. § 3345 and §3346, but has willfully exercised disregard for the law.

| assert that | believe Donald John Trump has a Constitutional duty to appoint a legally
acting Secretary of DHS in accordance with the law.

| assert that | believe that Donald John Trump has knowingly refused to faithfully
execute the duties of his office in accordance with the law and has willfully failed to
uphold his Oath as President.

| presume that Chad Wolf has been aware that he has not been serving legally in the
role of Acting Secretary of DHS at least since the GAO rendered their decision on August
14, 2020, and | assert that | believe he has a responsibility and duty to have knowledge
and awareness of this matter.

Chad Wolf has not vacated his illegally occupied role of Acting Secretary of DHS.

| assert that | believe Donald John Trump’s administration, demonstrated through their
talk of implementing the insurrection act, was trying to deploy military Armed Forces
onto domestic soil to use force against protestors, but was rebuffed by Pentagon and
military leadership, and so instead turned to the DHS and Chad Wolf to use force against
protestors instead, that Donald John Trump was likely already aware of Chad Wolf’s
illegal acting status at this time, and that Donald John Trump may endeavor to use the
DHS in such a manner again in the future as a measure to quell with force not just
rioters and violent protestors, but peaceful protestors exercising their Constitutional
rights as well.

| assert that | have reason to believe that | have been under a protective detail that |
believe is linked to active military Armed Forces since at least October of 2018, and that
the waiver for the duty to inform me about threats against my life, any attempts to take
my life, of which there have been numerous of over the course of the past two years,
and a broad assortment of related manners, are classified to cover up gross criminality
and for the purposes of plausible deniability, some of it classified in violation of the law
and my rights, as | have never consented or contracted to these circumstances, that a
vast number of individuals within the government and this administration and
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.12 Filed 12/01/20 Page 12 of 22

18.

19.

20.

21.

22.

23.

24.

elsewhere are aware of these circumstances, and that these circumstances against me
were initiated by activity relating to controversial public pseudonymous posts made as
‘Q’ by Senior Advisor to the President Stephen Miller.

| assert that | believe that my life, skillset, and capabilities, were leveraged under duress
in part to be used as assassin bait, under dehumanizing circumstances which could be
characterized as Forced Labor under 18 U.S.C § 1589(a)(4) with the implicit
understanding that my protective detail could be withdrawn should my usefulness or
cooperation expire.

| assert that | believe that these dehumanizing circumstances and abuses against me
may include a classified unlawful either official or unofficial injunction that disallows
anyone with a security clearance from even being able to directly communicate or speak
to me through any sort of normal uncoded means, even for just normal personal
relations, including but not limited to individuals who do not work directly for the
government but require a security clearance for their work in the private sector, and
may be being used as extortionary leverage to wrongfully prevent communications for
personal relations by threatening to withdraw the security clearance needed to
maintain the livelihood related to a work position as retaliation.

| assert that | believe that instead of the activities here, that include hired assassins
being taken into custody, being used to uphold full Justice under the law, it has been
misappropriated in order to use as extortion leverage and blackmail against corrupted
involved parties, and may have resulted in the intentional Misprision of Felony and
Misprision of Treason, and that the United States Attorney General, William Barr, may
be complicit.

| assert that | believe the individuals taken into custody here may include operatives
linked to the CiA’s Special Activities Center who knowingly targeted Special Operating
Forces operatives, resulting in the discharge of live fire, either under the orders of or the
knowledge of Gina Haspel, and may constitute an act of Treason.

| assert that | believe that individuals within this administration have already attempted
to withdraw my protective detail and related protective activities with the intent to
enable a successful attempt against my life, including after Donald Trump replaced the
Combatant Command General over the U.S. Northern Command with General Glen D.
VanHerck.

After the use of DHS related forces in matters relating to protests and prior to the
Government Accountability Office’s decision issuance of the invalidity of Chad Wolf’s
position, | publicly endeavored to bring greater awareness of Chad Wolf's illegal
occupation of the Acting Secretary of DHS role, particularly relating to the 210 day limit,
and to pressure the head of GAO to take action on this matter.

| assert that I believe there were additional attempts to take my life, resulting in the
discharge of live fire after these efforts, by people linked to Donald John Trump, for his
benefit, despite their awareness of the nature of the protective detail | am under,
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.13 Filed 12/01/20 Page 13 of 22

25.

26.

27.

28.

29.

30.

31.

possibly also including the three shots fired shortly after the DOJ’s OIP declined to
expedite my FOIA appeal referenced further below.

| assert that | believe lvVanka Trump and Jared Kushner may have knowledge of and
involvement with the attempts against my life, are partially motivated by retaliation in
order to silence my efforts to bring greater public awareness of past allegations relating
to cases against Jeffrey Epstein and Ghislaine Maxwell, pertaining to Donald Trump’s ex-
wife Ivana Trump’s alleged activity in accompanying Ghislaine Maxwell in Palm Beach to
procure underaged girls for Jeffrey Epstein.

| assert that | believe lvana Trump and Jared Kushner may be working as operatives for
Israel.

1 assert that | believe Donald John Trump and Chad Wolf are amongst numerous
individuals collaboratively hindering and delaying the execution of laws of the United
States, and are amongst the parties acting in violation of 18 U.S.C. § 2384, the Seditious
Conspiracy statute, which states “If two or more persons in any State or Territory, or in
any place subject to the jurisdiction of the United States, conspire to overthrow, put
down, or to destroy by force the Government of the United States, or to levy war
against them, or to oppose by force the authority thereof, or by force to prevent,
hinder, or delay the execution of any law of the United States, or by force to seize, take,
or possess any property of the United States contrary to the authority thereof, they shall
each be fined under this title or imprisoned not more than twenty years, or both.”
Following the GAO decision on the invalidity of Chad Wolf as Acting Secretary of DHS on
August 14, 2020, Donald John Trump nominated Chad Wolf as Secretary of DHS.

| assert that | believe Donald John Trump’s nomination of Chad Wolf as Secretary of DHS
does not add any valid legitimacy to his illegal and continuing assumption of the Acting
Secretary of DHS role nor offer any valid extension of the 210 day limitation under 5
U.S.C. § 3346, but would instead further and additionally render Chad Wolf's illegal
occupation of the Acting Secretary of DHS in violation of 5 U.S.C. § 3345 (b)(1)(B).

1 assert that | firmly believe that numerous individuals, including but not limited to
within the DHS and Senate, and specifically including Senate Majority Leader Mitch
McConnell, have knowledge of these matters regarding the violations of 5 U.S.C. § 3345
and § 3346, and are party to Seditious Conspiracy violation of 18 U.S.C. § 2384 to
attempt to uphold Chad Wolf’s illegal occupation of the Acting Secretary of DHS role,
with some in the Senate even endeavoring to strategically delay but also further the
advancement of his nomination of Secretary despite these ongoing violations and
disregard of the law, partially in order so that this lawless loyalist can exercise the power
of DHS to violate the rights of civilian citizens who may engage in protests, and believe
these actions represent a grave threat to our Republic and should be investigated
thoroughly.

| assert that | firmly believe my life and rights remains under threat, which may be
further heightened by this complaint, by individuals linked to Donald John Trump
including some within his administration, and that the Department of Justice Office of
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.14 Filed 12/01/20 Page 14 of 22

32.

33.

34.

35.

36.

Information Policy’s refusal to grant expedition of and failure thus far to respond to my
FOIA appeal to them numbered A-2021-00002, received by their system on 10/15/2020,
that also relates to the matter in ODN! Case #DP-2020-00231, constitutes a further
violation of my rights and legal violations including but not limited to 18 U.S.C § 241 and
18 U.S.C § 242, and 18 U.S.C § 2384, in order to cover up crimes that may include not
just attempted homicide, forced labor, and misprison of treason, but may even include
activity that could qualify as War Crimes under 18 U.S.C. § 2441.

The response issued on ODNI Case #DP-2020-00231 includes the text “With regard to its
classified files, in accordance with section 3.6(a) of Executive Order 13526, the ODNI can
neither confirm nor deny the existence or nonexistence of records responsive to your
request. The fact of the existence or nonexistence of requested records is currently and
properly classified and is intelligence sources and methods information that is protected
from disclosure pursuant to section 102A(i)(1) of the National Security Act of 1947, as
amended, 50 U.S.C § 3024(i)(1). Therefore your request is denied pursuant to PA
exemption (k)(1) and FOIA exemptions (b)(1) and (b)(3).”

In my appeal to the FOIA appeal to the DOJ’s OIP on my initial request to the FBI, A-
2021-00002, | included a document modification request that | ask that they be
compelled to comply within full accordance with the law. | would like any pertinent
documents related to me across all agencies to be corrected to reflect that | have in no
way voluntarily consented to or contracted with the government, military, any
intelligence agency, or related contractor, for myself or my work or efforts to serve as
an information source or method for them, especially not in a way that abridges any of
my rights under duress without even offering any just remuneration, or used in a way to
withhold remedy from me.

| assert that | believe that what | regard as the weaponization of the classification
system that may include gross violations of regulations specifically including but not
limited to 28 CFR § 17.22(d), is not just being used against me as an individual, but ona
much broader scale, including the utilization of very selective declassification in matters
pertaining to what has been labeled ‘RussiaGate’ and ‘SpyGate’, in order to craft and
uphold a narrative for the purpose of engaging in extensive Psychological Operations
against the American People and to cover up and obfuscate crimes relating to
interference and influence of the foreign nation Israel, the CIA, and privatized
intelligence organizations that include hackers, psychological operatives, and
mercenaries, in activities within our government including to affect our election.

| assert that | believe that Donald Trump and Gina Haspel of the CIA, Christopher Wray
of the FBI, John Ratcliffe of the DNI, AG William Barr, and Matthew Hurd of the DOJ’s
OIP, may all be directly involved in upholding the usage of unlawful classification against
me and ona broader scale.

| assert that | believe many Federal officials within all branches of government are aware
of some of all of what | outline in this complaint, and that there is a deep culture of
corruption, extortion, blackmail, coercion, and implied or explicit threats of violence,
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.15 Filed 12/01/20 Page 15 of 22

37.

38.

that may have led to the widespread abdication of responsibilities and the failure of the
Separation of Powers to function properly.

| assert that | believe that the seized servers many have referenced in a way that infers
that the servers belong to Dominion or Scytl, actually belong to the CIA, and are part of
an operation intended to take live a simulation previously put on by a company called
Cyberreason, with connections relating to Israeli military intelligence and the CIA, that
ended with the elections being canceled and martial law being declared, and that this
simulation may have been attended by officials from the FBI, DHS, and the U.S. Secret
Service, and that there are numerous high level Psychological Operations presently
being carried out against the American People by a vast web of operatives as an effort
to take live this simulation, and that some of the entities and individuals involved with
attempting to take live this operation, may also soon endeavor to take live components
of Operation Dark Winter.

| fully understand that many aspects of this complaint may seem outlandish or without
basis, but | firmly believe that the declassification of relevant documents will show
evidence of the basis, and | believe | have an earnest Duty to file the things outlined
herein.

IV. Relief

|, Annie Maki, maintain full reservation of my rights, and within this filing, do hereby

petition this court to redress these grievances by:

1. Referring these to suitable parties to be placed under full criminal investigations
whether combined or separate of all matters in this complaint and declaration for
criminal activity and violations of our Constitution and law for prosecution.

2. To issue a statement on whether or not Chad Wolf is acting as the Acting Secretary
of DHS in a legal manner, and if it is not legal, to order him to officially vacate his
assumed title of Acting Secretary of DHS.

3. To issue an injunction against Chad Wolf’s nomination to become Secretary of DHS
while until any violations of the law can be fully investigated.

4. To issue any injunctions as this court finds appropriate to cease any ongoing
violations of the law as relevant to this complaint.

5. To issue an injunction to prevent the destruction of any and all classified documents
relating to any of the matters relevant to this complaint.

6. To order the CIA, DNI, FBI, and DOJ, to comprehensively review all classified
documents pertaining to this complaint by means that discludes any parties that
may be incriminated within those documents, or any individuals listed within this
complaint who are evidenced within those documents of potential wrongdoing
pertaining to any of these outlined matters, from participating in the review process,
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.16 Filed 12/01/20 Page 16 of 22

and to remedy any violations of the law or regulations pertaining to those
documents.

7. To order the CIA, DNI, FBI, and DOJ to modify any documents pertaining to me,
whether by my legal name or any pseudonyms or as a ‘Doe’, to reflect that | have in
no way voluntarily consented to or contracted with the government, military, any
intelligence agency, or related contractor, for myself or my work or efforts to serve
as an information source or method for them, especially not in a way that abridges
any of my rights under duress, which without even offering any just remuneration,
or used in a way to withhold remedy from me, and to render invalid but not delete
any documents that have in any way counterfeited or falsely presumes my consent,
and to render invalid any injunction, document, or order, that may exist that under
the color of law abridges communication between myself and anyone else, or that
prescribes any unlawful activity relating to any matters outlined within this
complaint.

8. To order the ODNI, FBI, and DOJ to issue responses to my FOIA requests and appeal
after documents pertaining to those requests have been appropriately modified and
brought into compliance with laws and regulations as requested.

9. To issue injunctions to the DNI, FBI, CIA, and DOJ, for the downgrading or
declassification of any matters relevant to this complain that this court may believe
the public interest in disclosure outweighs the damage to the national security that
might reasonably be expected from disclosure.
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.17 Filed 12/01/20 Page 17 of 22

Se Sajdtnaesbetincaioce Wh a ne

ES °
Beacon Spars Oop RAP A223 SERRE tater:

fay apnea
Ue RROWEETE iy Apaeais
+ Men

Bae hv aires Sears

G sPrears

Appeai Kuraber + Recanred Dew States
BREE LEE torte & Pragpess
awe aL name

AR SDNINIS TATION

   

SP OUREK LINKS
Administrator Email ~ Mor. Cict ES PR eobw,
ie tome ~

Expedited Determination decision has been made on Appeal Number A-2021-00002 with ihe decision of Denied

You assert thal your appeal is entitied to expedited treatment pursuant to the first standard enumerated in the Department of Justice's requiations. Expedited
teatment pursuant to the first standard will Be granted where not doing so “could reasenably be expected to pose an imminent threat to the Ee or physical
safety of an individual.” 23 CFR. § 16.5/¢)(4)(f) (2619). In establishing the expedited treatment framework. Congress noted that the “categories fer compelling
need are intended to be narrowly applied” H.R. Rep. No. 164-795, at 26 (1996). Congress further stated: “A threat to an individual's life or physical safety
qualifying for expedited access should be imminent. A reasonable person should be able to appreciate that a delay m obtaining the requested information poses
sueh a threat.” id: see also, 2.g., Cleaver v Kelley, 427 F Supp. 80. 81 (D.D.C. 1976) <criminal defendant. facing possible “lose of freedom or Hfe” in imminent
state prosecution, demonstrated “exceptional and urgent need to obtain any and ail information that could prove exculpatory"): Exner v. FBI 443 F Supp. 1349.
1353 (3.D. Cal. 1978) {requester obtained expedited treatment after teak of information exposed her to harm from organized crime iigures’, aifd, 612 F.2d 1202
(Sth Cir. 1980). Based on the information that you have provided. | have determined that you have not met your burden under the first standard. You have not
presented any facts that demonstrate how @ delay in processing your appeal would pose an imminent threat te the life or physical safety of any individual.
Without such proof, expedited processing pursuant to the first standard is not warranted. You also assert that your anpeal is entitled to expedited treatment
pursuant to the third standard enumerated in the Department of Justice’s regulations. Under the third standard. you must show that the request involves “Zine
loss of substantial due process rights.” 28 C.FR § 16.5(@ 1Mil) (2019). Courts have held thal requests for expedited leatment for due process reasons
generally should not be granted uniess a requester shows that they are “facing grave punishment” in a pending criminal proceeding and that “there is a reason
io believe that the information produced will aid in the individual's defense.“ Aguilera v. FEI, 941 F. Supp. 144, 150 /0.D.C. 1996), Based on the information that
you have provided, | have determined that you do not meet this lest because you have not provided any facts ar demonstrated that you are facing grave
punishment, that the information sought will aid in any defense. or that your request relates to a pending criminal proceeding. Accordingly, | am denying your
request for expedited weatment of your appeal. if you have any questions regarding the action this Office has taken on your appeal, you may cantact this
Office's FOIA Public Liaison for your appeal Specifically, you may speak with Matthew Hurd by calling (202: 514-3642. ff you are dissatisfied with my action
on your request for expedited veatment af your appeal, you may fle a lawsuit in accordance with 5 US.C § 552(an6yEyGih
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.18 Filed 12/01/20 Page 18 of 22

Opel

 
  

 NATLONAL INTELLIGENCE
om, DCS

¥ OP THE TARECT OR
Wy ASHEN

 

Ms. Anni Lee Maki september 27. 2000
628 & Walker Road
Twining, Mi 48766

Reference: ODN Case 2DP- 2020-11025 f
Ms. Maki,

This responds to your email dated and received by the Office af the Director of
alone! Intelligence (ODND) on (5 September 2000, in which you requested “_. any
intelligence, correspondence/communication. files, or information on myself,

Annie Maki, born on July 24, 1985 SSN ending in 3962, berween the beginning of 2G18
ty present day. that DN] has in its possessicn or has access w from any imelligence
community agency”

Your request has been processed m accordance with beth the Privacy Act (PAI,
3 USAC. $3824. and the Freedom of Information Act (FQUA). The ODN] conducted 4
search of iis Security, Personnel, and Human Resources files for records responsive to
your request, and no records were located.

 

 

With regard to its classified files, in accordance with Section 3.0(a) of Executive
Onder 13326, the ODN] can neither confirm nor deny the exisuence or nonexistence of
records responsive to your request. The fact of the existence or nonexistence of requested
records is currently and properly classified and is intelligence sources and methods
information thet is protected from disclosure pursuant to Section LOLAGW1) of the National
Security Act of 1947, as amended, 50 U.S.C. § 302401), Therelore vour request is
denied pursuant to PA exemption (0 and FOIA exemptions (by D) and (643). By this
stuement, the ODI neither confirms nor denies thal such records may or may not exist.

 

 
  

Ifyou wish io appeal our deermimation on this request. please explain the basis of
your appeal and forward to: Office of the Director of National Intelligence, Information
Management Office, Washington, DC 20511. within 90 days of the daie of this lever,

if you have any questions, feel free io email our Requester Service Center at ONL-
cH gov © 1) 243-1499. You can also contact OONI's FOLA
: d Me,

    
  

Sancerehy,

G44. Gucholigo~

Sallv A. Nicholson

Chief, Information Review &
Release Group

FOHA Public Liaison

information Management Office

 

 

 
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.19 Filed 12/01/20 Page 19 of 22
3844 (Rev. 10/20) CIVIL COVER SHEET County in which action arose: Arenac

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L. (a) PLAINTIFFS DEFENDANTS
Donald J. Trump, Chad Wolf, Office of the Director of National Intelligence,
Annie Maki Federal Bureau of Investigation, Central Intelligence Agency, Department of
Justice
(b) County of Residence of First Listed Plaintiff _Arenac County of Residence of First Listed Defendant
(EXCEPT IN US, PLAINTIFF CASES) CIN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)
P o
fo QE
Il. BASIS OF JURISDICTION (Piace an “x” in One Box Only) It. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Oniv) and One Box for Defendany)
Ti Us. Governmeni []2 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State B 1 oO 1 Incorporated or Principal Place oO 4 Oo 4
of Business In This State
Hi 2 U.S. Government O- Diversity Citizen of Another State | 2 oO 2 Incorporated and Principal Place oO 5 | 5
Defendant Undicate Citizenship of Parcies in ltem HD of Business In Another State
Citizen or Subject of a 3 [3 Foreign Nation Ol« Qe
Foreign Country

 

 

IV

   
    
  
     
       
   
   

   
   
  
     
    

 
  

   

Click here for: Nature of Sutt Code Desc
;

   
 
   

  

     
 
 
   
 
  
   

. NATURE OF SUIT (Place an “X”’ in One Box Oni
110 Insurance
120 Marine

130 Miller Act

    
    
  

375 False Claims Act
376 Qui Tam 31 USC
3729{a))

PERSONAL INJURY  []625 Drug Related Seizure
of Property 21 USC 881
| 690 Other

PERSONAL INJURY
310 Airplane [1 365 Personal Injury -
315 Airplane Product Product Liability

422 Appeal 28 USC
423 Withdrawal
28 USC 157

     

        
    
 

        
  
   
 

 

       
  
   
    
  
 

  
  
   
     
     
 

     
     
   
 
 
 
   
   
   
   

         
    
    
     
  

     
  
 
   
   

       
   
  
  

140 Negotiable Instrument Liability oO 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Phannaceutical ROPERTY Ri 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Exchides Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
i] 153 Recovery of Overpayment Liability PERSONAL PROPERTY oe 880 Defend Trade Secrets 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud |_j 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692}
oO 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
190 Other Contract Product Liability CJ 380 Other Personal |_ 720 Labor/Management Protection Act
19§ Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395 ff) 490 Cable/Sat TV

     
   
  
  

850 Securities‘Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of

196 Franchise 740 Railway Labor Act
75) Family and Medical
Leave Act

790 Other Labor Litigation

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

Cl 385 Property Damage
Product Liability

 
 
  
     
   
  
  

        

   
     
   
 

2
2

  

20 Foreclosure
230 Rent Lease & Ejectme p
240 Torts to Land 443 Housing/

245 Tort Product Liability Accommodations

290 All Other Real Property T] 445 Amer. w/Disabilities -

"] 441 Voting
a yment

[| 463 Alien Detainee

|_| 510 Motions to Vacate
Sentence

| | 530 General

|_| 535 Death Penalty

   
 

           
  
    
   
  

 

  

870 Taxes (U.S. Plaintiff
or Defendant)

LJ} 871 IRS—-Third Party

26 USC 7609

     
  
 

  
  

Employment |} 462 Naturalization Application Agency Decision
446 Amer. w/Disabilities - JD} 540 Mandamus & Other {_}465 Other Immigration 950 Constitutionality of
Other L550 Civil Rights Actions State Statutes

L_1 555 Prison Condition

L_} 860 Civil Detainee -
Conditions of
Confinement

r] 448 Education

 
   
   
 

 

  

V. ORIGIN (Place an “X” in One Box Oniv)

Hl 1 Original D2 Removed from 3 Remanded from oO 4 Reinstated or oO 5 Transferred from (J 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute wader yt you are filing (Do not cite jurisdictional statutes unless diversity):
Freedom cf nN ForM™ohern flict

Brief description of causes th bel 4 a5 ob doww ments ard feu | wre to CesPonko-Opp en

 

VI. CAUSE OF ACTION

 

 

  
 

 

VII. REQUESTEDIN — [[] CHECK IF THIS IS A CLASS ACTION "MAND $ os‘ CHECK YESuant¥if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P. ‘JURY DEMAND: — []yes _ JNo
VL RELATED CASE(S) oC”

y (See instructions):
IF ANY JUDGE DOCKET NUMBER

PF 0/2610 Siqnedwe OF Pro Se Plaitth (dei

FOR OFFICE USE ONLY

 

 

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 1:20-cv-13228-TLL-PTM ECF No. 1, PagelD.20 Filed 12/01/20 Page 20 of 22
PURSUANT TO LOCAL RULE 83.11
1. Is this a case that has been previously dismissed? [] Yes

If yes, give the following information:

Court:

 

Case No::

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [ ] Yes
court, including state court? (Companion cases are matters in which (ml No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

 

Notes :

 
PRESS FIRMLY TO SEAL

   

Paes

 

UNITED STATES
Ba POSTAL SERVICE.

-

PRIORITY’
MAIL
EXPRESS

To schedule free
Package Pickup,
scan the QR code,

“ule - ef>foe1 aseejg “eysem saunsuod-ysod Wo.) epew s} adojaAue s|YL ¢ 2

    

USPS.COM/PICKUP

tr

P$10001000006

 

 

 

 

 

 

 

 

 

| & PEEL FROM THIS CORNER
EP13F Oct 2

PRIORITY
MAIL f |
exeness: [MIMAMMA AMM

Ed 340 537 bb US
Reg

t sy UNITED STATES
B POSTAL SERVICE.
Annie Moki

GR M walker al
Th ining HAL 8166

 

 
  

  

      
  
 

  
  
  

 
 
  
 

  

IM
1

  
  
 
   

    

z

 
 
 
 
   

    

oO

Pa

toy

 

A.3. Distri ot
Attn! Clerk! Carre
231 W 6a fayette , STH FL
Petro. MI “4gzeg

+48 (US. ADORESSES OMY)

  
       

   
   
   

  

© For pickup or USPS Tracking, visit USPS.com or cal 800-222-1871.
8100.00 Insurance included,

018
OD: 12 1/2 x 9 1/2

©

* Money Back Guarantee to U.S., select APO/FPO/DPO, and select Internatianal destinations. See DMM and IMM at pe.usps.com for complete detaiis.
+ Money Back Guarantee for U.S. destinations only. * For Domestic shipments, the maximum waight is 70 lbs, For International shipments, the maximum welght Is 4 tbs.

POSTAGE PAID

. enn IN =

wl0;35
RN 1.
[d-l-20 7

*

‘ia

omed

x
2

 

 

8

This packaging Is the property of the U.S. Postal Service® and [s provided solely for use in sending Priority Mail Express™ shipments. Misuse
 

Case 1:20-cv-

     

GUARANTEED*
kkk
TRACKED
kkk
INSURED
*

    
    

my UNITED STATES [35
£&. POSTAL SERVICE-

    

 
  
 

PRIORITY’

MAI L FLAT RATE ENVELOPE
EXPR ESS ONE RATE * ANY WEIGHT™

 

 

OTT oxo VISIT US AT USPS.COM®

P§ 10001000006 OD: 12 1/2x 9 1/2 ORDER FREE SUPPLIES ONLINE

# Money back guarantee to U.S., select APO/FPO/DPO, USPS. iis.
™ For Domestic shipments, the maximum weight Is 70 weight is 4 ibs.

'DPO, and select International destinations. See DMM and IMM at pa.usps.com for complete details.
i i Ss
